DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 2/22/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RICHARD ISLA/            Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                            





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by SAKAUE (US 6,218,807).
	Regarding claim 1, SAKAUE discloses a method for recharging a device (2, Fig. 1) having an electric battery (1), the method comprising:
 	moving a charging station (6) to a location of the device and connecting the charging station to the device (col 1, ll. 1-12; col 5, ll. 10-14: the charging station 6 is implied as being portable and reusable in order to charge several devices; col 4, ll. 29-33; col 5, ll. 5-10); and
 	recharging the electric battery by providing an electrical charge from the charging station to the electric battery (col 5, ll. 8-9), the recharging including delivering liquid or gas from the charging station to the electric battery while the electrical charge is provided to electric battery (col 5, ll. 16-37).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAUE as applied to claim 1 above, and further in view of JEON (US 2007/0285052).
	Regarding claim 4.
Claims 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAUE.
 	Regarding claim 9, SAKAUE discloses the method as applied to claim 1 but fails to disclose the recharging uses an electrical power that is more than 100 Watts. It would have been obvious to one having ordinary skill in the art to use an electrical power more than 100 Watts as recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
 	Regarding claim 10, SAKAUE discloses the method as applied to claim 1 but fails to disclose the recharging takes less than an hour. It would have been obvious to one having ordinary skill in the art for the recharging taking less than an hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 	Regarding claim 11, SAKAUE discloses the method as applied to claim 10 but fails to disclose the battery is recharged to at least 50% capacity. It would have been obvious to one having ordinary skill in the art for the battery to be recharged to at least 50% capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 	Regarding claim 12.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAUE in view of CHEN (US 6,476,509).
 	Regarding claim 14, SAKAUE discloses a mobile charging station (6, Fig. 1; col 1, ll. 1-12; col 5, ll. 10-14: the charging station 6 is implied as being portable and reusable in order to charge several devices), comprising:
 	a base portion (7; col 4, ll. 25-30) comprising:
 	a charging source providing an electrical charge (col 5, ll. 12-16); 
 	a gas or liquid source providing gas or liquid (12); and
 	a connector having both an electrical supply section (at 8) delivering the electrical charge (col 5, ll. 9-11) from the charging source to an electric battery (1) of a device (2) and a gas or liquid supply section (11) delivering the gas or liquid from the charging source to the electric battery of the device (col 5, ll. 20-30), and capable of connecting to a receptacle of the device (at 3 and 10, Fig. 1). 
 	SAKAUE fails to disclose the mobile charging station being a ground vehicle, and wheels supporting the base portion for moving the base portion.
 	CHEN discloses the mobile charging station (col 6, ll. 17-31; col 8, ll. 15-33) being a ground vehicle (col 4, ll. 12-22), and wheels supporting the base portion for moving the base portion (col 4, ll. 12-22).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile charging station being a ground vehicle in order to increase mobility of the charging station. 
Claims 17-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAUE in view of RISHER-KELLY (US 2010/0008036).
Regarding claim 17, SAKAUE discloses a method of recharging electric batteries of multiple devices (2, Fig. 1) using a charging station (6), the charging station comprising a charging source providing an electrical charge (col 5, ll. 12-16), a gas or liquid source providing gas or liquid (12), and a connector having both an electrical supply section (at 8) outputting the electrical charge (col 5, ll. 9-11) from the charging source and a gas or liquid supply section (11) outputting the gas or liquid from the gas or liquid source (col 5, ll. 20-30), the method comprising:
 	connecting the connector to a first device (col 4, ll. 29-33; col 5, ll. 5-10);
 	recharging an electric battery of the first device by providing an electrical charge from the charging station through the connector to the electric battery of the first device (col 5, ll. 8-9), the recharging including delivering liquid or gas from the charging station through the connector to the electric battery of the first device while the electrical charge is provided to electric battery of the first device (col 5, ll. 16-37);
 	removing the connector from the first device (col 1, ll. 1-12; col 5, ll. 10-14: the charging station 6 is implied as being portable and reusable in order to charge several devices); connecting the connector to a second device (col 4, ll. 29-33; col 5, ll. 5-10); and
 	recharging an electric battery of the second device by providing an electrical charge from the charging station through the connector to the electric battery of the second device (col 5, ll. 8-9), the recharging including delivering liquid or gas from the charging station through the connector to the electric battery of the second device while the electrical charge is provided to electric battery of the second device (col 5, ll. 16-37).

 	RISHER-KELLY discloses a device being a power tool, a portable electronic, a video camera, a UPS back-up system, an emergency lighting, a computer, a server, a back-up generator, a telemetry system or a piece of medical equipment (¶ 0002: portable medical device; 1, Fig. 1). It is noted that the device of RISHER-KELLY receives a charge and is cooled. It would have been obvious to provide the device of RISHER-KELLY in the method of SAKAUE.
 	It would be obvious to implement the method taught by SAKAUE to any device that uses rechargeable batteries, such as the portable medical equipment of RISHER-KELLY, for the purpose of elevating the battery cooling effect (SAKAUE, col 2, ll. 35-36) and/or for the purpose of ensuring rechargeable batteries are sufficiently charged. 
	Regarding claim 18, SAKAUE as modified by RISHER-KELLY teaches the method as applied to claim 17 but fails to disclose the first and second devices are each a power tool. However, it would be obvious to implement the method taught by SAKAUE as modified by RISHER-KELLY to any device that uses rechargeable batteries, such as a power tool, for the purpose of elevating the battery cooling effect (SAKAUE, col 2, ll. 35-36) and/or for the purpose of ensuring rechargeable batteries of the power tools are sufficiently charged.
 	Regarding claim 19, SAKAUE as modified by RISHER-KELLY teaches the method as applied to claim 17 but fails to disclose the first and second devices are each a computer or a server. However, it would be obvious to implement the method taught by SAKAUE as modified by RISHER-KELLY to any device that uses rechargeable batteries, such as a computer or a 
 	Regarding claim 20, SAKAUE as modified by RISHER-KELLY teaches the method as applied to claim 17 but fails to disclose the first and second devices are each a back-up generator. However, it would be obvious to implement the method taught by SAKAUE as modified by RISHER-KELLY to any device that uses rechargeable batteries, such as a back-up generator, for the purpose of elevating the battery cooling effect (SAKAUE, col 2, ll. 35-36) and/or for the purpose of ensuring rechargeable batteries of the back-up generators are sufficiently charged.
 	Regarding claim 21, SAKAUE as modified by RISHER-KELLY teaches the first and second devices are each a piece of medical equipment (RISHER-KELLY, ¶ 0002; 1, Fig. 1). 
 	Regarding claim 22, SAKAUE as modified by RISHER-KELLY teaches the charging station is a mobile charging station and the method further comprises, after the removing of the connector from the first device and before the connecting of the connector to the second device, moving the charging station from a first location where the first device is located to a second location where the second device is located (col 1, ll. 1-12; col 5, ll. 10-14: the charging station 6 is implied as being portable and reusable in order to charge several devices).
Claims 23-24 and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAUE in view of RISHER-KELLY as applied to claim 17-22 above, and further in view of JEON.
 	Regarding claim 23, SAKAUE as modified by RISHER-KELLY teaches the method as applied to claim 17 but fails to disclose the electric battery of each of the first and second devices each includes an enclosure, a plurality of cells and a plurality of interconnectors inside the 
 	Regarding claim 24, SAKAUE as modified by RISHER-KELLY and JEON teaches the interconnectors are flexible (JEON, ¶ 0050).
	Regarding claim 26, SAKAUE as modified by RISHER-KELLY and JEON teaches the interconnectors maintain sufficient spacing for gas or liquid to be passed through internal channels in the respective enclosure during charging (JEON, ¶ 0053-0054, 0058).
Allowable Subject Matter
Claims 13, 25, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art fails to disclose “liquid is delivered from the charging station to the electric battery while the electrical charge is provided to electric battery at 0.01 liters/min or greater”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 25, the prior art fails to disclose “the interconnectors electrically connect the cells of the respective battery”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 27, the prior art fails to disclose “the recharging of the electric battery of the first device includes transmitting cell temperature measurements to a controller of the charging station and, in response to the cell temperature measurements, increasing or decreasing the temperature of gas or liquid delivered from the charging station to the electric battery of the first device”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 28, the prior art fails to disclose “the recharging of the electric battery includes transmitting cell temperature measurements to a controller of the charging station and, in response to the cell temperature measurements, increasing or decreasing the temperature of gas or liquid delivered from the charging station to the electric battery”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Response to Arguments
Applicant’s arguments, see pages 5-7 of the Appeal Brief filed 2/22/2021, with respect to the rejection(s) of claim(s) 1, 14, and 17 under 35 U.S.C. 103(a) have been fully considered and newly found prior art references.
 	In response to applicant's arguments with respect to claims 18-21 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        4/11/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 11, 2021